Title: II. Bill for Settling Titles to Unpatented Lands, [14 January 1778]
From: Virginia Assembly
To: 



[14 January 1778]

Whereas the various and vague claims to unpattented Lands under the former Government, covering the greater part of the Country on the Western Waters, may produce tedious and infinite Litigation and disputes, and in the mean time Purchasers would be discouraged from taking up Lands upon the Terms lately prescribed by Law, whereby the Fund to be raised in Aid of the Taxes for discharging the Public Debt would be in a great measure, frustrated; And it is just and necessary, as well for the peace of Individuals, as for the Public Weal, that some certain Rules should be Established for setling and determining the Rights to such Lands, and fixing the Principles upon which such Claimers shall be entitled to Patents; to the End that subsequent Purchasers and Adventurers may be enabled to Act with greater Certainty and Safety. Be it enacted by the General Assembly that all Surveys heretofore made by any sworn surveyor, acting under Commission from the Masters of William and Mary College, and founded either upon Charter Importation Rights duly proved and certified according to ancient Usuage, upon Treasury Rights for Money paid the late Receiver General, upon Entry’s made with the Surveyor of any County for Tracts of Land not exceeding four hundred Acres, according to Act of Assembly upon any Order of Council or regular Entry in the Council Books, or upon any Warrant from the Governor for the time being, for Military Service in Virtue of any Proclamation either from the King of Great Britain or any former Governor of Virginia, shall be good and valid; but that all Surveys for Waste and unpatented Lands made by any other person, or upon any other pretence whatsoever, shall be, and are hereby declared null and Void; And that all and every person or persons, his her or their heirs or Assigns, claiming Lands upon any of the before recited Rights and under Surveys made as herein before mentioned, shall upon the Plats and Certificates of such Surveys being returned into the Land Office, together with the Rights, Entry, Order or Warrant upon which they were respectively founded, be entitled to a Patent or Patents for the same; Provided that such Surveys and Rights be returned to the said Office withinMonths next after the end of this present Session of Assembly: and where two or more persons shall claim the same  Land under different Surveys, the person claiming under that Survey which was first actually made shall have the Preference. That all persons their heirs or Assigns claiming Lands under the Charter and ancient Custom of Virginia, upon Importation Rights duly proved and Certified in any Court of Record before the Passing of this Act, as also those claiming under Treasury Rights for Money paid the Receiver General or under Proclamation-Warrants for Military service, and not having located or fixed such Lands by actual Surveys as herein before mentioned, shall be admitted to new Warrants and Entries for the same in the manner directed by the Act intitled an Act for Establishing a Land Office and ascertaining the Terms and manner of granting waste unappropriated Lands upon Producing to the Register of the said Office the proper Certificates, proofs or Warrants, as the case is, for their respective Rights, withinMonths after the End of this present Session of Assembly.
And be it enacted that all Orders of Council or Entries for Land in the Council Books upon the Western Waters except so far as such Orders or entries respectively have been carried into execution by Actual Surveys in manner herein before mentioned, shall be, and they are hereby declared void and of no Effect. And that no claim to Land within this Commonwealth for Military service, founded upon the King of Great Britain’s Proclamation in the Year One thousand seven hundred and sixty three, shall hereafter be allowed; except a Warrant for the same shall have been obtained from the Governor of Virginia, during the former Government, or where such service was performed in one of the Virginia Regiments; in which case such Claimant making due Proof thereof in any Court of Record shall be admitted to a Warrant and Entry for the same in the manner herein before mentioned.
And whereas great numbers of People have settled in the Country upon the said Western Waters, upon waste and unappropriated Lands, for which they have hitherto been prevented from sueing out Patents or obtaining legal Titles by the King of Great Britain’s Proclamations or Instructions to his Governors, or by the late change of Government; and the present War having delayed, until now, the opening a Land Office, and the Establishment of any certain Terms for Granting Lands, and it is just that those settling under such Circumstances, and Guilty of no neglect or omission on their part, should have some reasonable allowance for the charge and Risque they have incurred, and that the property, so acquired should be secured to them; Be it therefore enacted that all persons,  who at any time before the passing of this Act have really and bonafide settled themselves, or at his her or their charge have settled others, upon any waste or unappropriated Lands, to which no other person hath any legal Right or Claim, shall be allowed for every such Family or Settlement the Quantity of four hundred Acres of Land to include such settlement, and to every such Family as for their greater safety have settled themselves in Villages or Townships these shall be allowed their respective Improvements in such Village or Township, together with as much adjacent Land as will make up the like Quantity of four hundred Acres, each Family to have the Preferrance in such Land as they have actually occupied, so far as the same can be done; for which Quantity’s, to be adjusted ascertained and certified by the Commissioners to be appointed by this Act in manner herein after directed, they shall be respectively entitled to Warrants, and Entries with the Surveyor of the County, and upon the due return of the plat and Certificate of Survey, grants may and shall Issue to them and their Heirs according to the Rules and Regulations of the said office. And if any such Setlers shall desire to take up a greater Quantity of Land than is herein allowed them, they shall, on payment of the consideration money required from other purchasers, be entitled to the Preemption, of any greater Quantity of Land, adjoining to such Settlements, not exceeding one thousand Acres, and to which no other person hath any legal right or Claim.
All persons, who before the passing of this Act, have made regular Entries with the Surveyor of any County, for Lands on the said Western waters to which no other Person hath a legal Right or Claim, and have not surveyed the same in Manner herein before mentioned, shall be entitled to the Pre-emption, at the State Price, of the Land so entered for; and those who have marked out for themselves any Waste or unappropriated Lands, and made any Improvements thereon, shall also be entitled to the pre-emption, upon the like Terms, of any Quantity of Land not exceeding two thousand Acres, to include such Improvements, or so much thereof to which no other person hath any legal Right or Claim: Provided they respectively demand and prove their Claim to such pre-emption and take out their Warrants of Survey within Months next after the end of this present session of Assembly, and thereafter duly comply with the Rules and Regulations of the Land Office.
And be it further enacted that all persons claiming Lands on the said Western waters and sueing out Patents upon Surveys  heretofore made, either under Entries with the Surveyor of any County, or under any Order of Council or Entry in the Council Books and those claiming Tracts of Land not exceeding four hundred Acres hereinallowed them in Consideration of their Settlements, shall be subject to the payment of the usual Composition Money, under the former Government, at the rate of ten shillings Sterling for every hundred Acres, to be discharged in Current Money at thirty three and one third percentum Exchange, and to no other Charge or Imposition whatsoever, save the common office fees. And Whereas it is represented to this present General Assembly that upon the Lands surveyed for sundry Company’s by Virtue of Orders of Council, many people have settled, under the faith of the Terms of Sale Publickly offered by the said Company’s or their Agents at the Time of such Settlements, who have made Valuable Improvements thereon, and are now refused Titles to the Lands so Surveyed and Settled, or a much higher price demanded from them: For Remedy whereof, Be it declared and enacted that all persons so settled upon any Lands, except only such Lands as before the Settlement of the same were notoriously reserved by the Company for whom they were respectively surveyed for their own use, shall have their Titles confirmed to them by the Members of such Company’s or their Agents, upon Payment of the price at which such Lands were offered for Sale, together with Interest thereon from the time of the respective Settlements.
And whereas the Claims of various Persons to the Lands herein allowed to the Inhabitants in Consideration of their Settlements, as well as of those who by this Act are entitled to Pre-emption at the State-Price, may occasion many Disputes, the Determination of which, depending upon Evidence which can not without great Charge and Trouble be collected but in the Neighbourhood of such Lands, will be most speedily and properly made by Commissioners in the respective Counties, Be it enacted that the Governor with the Advice of the privy Council may and He is hereby empowered to appoint by Commission under his Hand and Seal four of the most able and discreet Men in each and every County upon the western Waters (any three of whom may act) to continue in office six months from the End of this present Session of Assembly for the Purpose of collecting adjusting and determining such Claims. Every such Commissioner, before He enters on the Dutys of his Office, shall take the Oath of Fidelity to the Commonwealth, and the following Oath of Office “You shall swear that You will well and truly serve this Commonwealth in the Office of a Commissioner   for the County offor collecting and adjusting and setling the Claims and determining the Titles of such Persons as claim Lands in the said County in Consideration of having setled thereon, or of such as claim Pre-emption to any Lands therein, under an Act of General Assembly intitled an Act for adjusting and setling the Titles of Claimers to unpatented Lands under the former Government; and that You will do equal Right to all Manner of People, without Respect of Persons; You shall not take by Yourself, nor by any other Person, any Gift Fee or Reward for any Matter done or to be done by Virtue of Your Office, except such Fees or Sallery as the Law shall allow You; and finally in all things belonging to Your said Office, You shall faithfully justly and truly, according to the best of Your Skill and Judgement, do equal and impartial Justice, without Fraud Favour Affection or Partiality” which Oath shall be administered by any of the said Commissioners to the first of them in nomination who shall be present, and then by him to the others.
The said Commissioners shall have Power to hear and determine all Titles to Lands claimed in Consideration of Settlements made thereon, as also the Rights of all Persons claiming Pre-emption to any Lands within their respective Countys, either for Entries made with the County Surveyor, or for the other Considerations mentioned in this Act, and shall imediatly upon Receipt of their Commissions, give at least twenty Days previous Notice by Advertisements at the Churches and Meeting Houses in their County, of the time and Place at which they intend to meet, for the Purpose of collecting hearing and determining the said Claims and Titles, requiring all Persons interested therein to attend, and put in their Claims; and may adjourn from place to place, and time to time, as their Business may require; but if they should fail to meet at any time to which they shall have adjourn’d, neither their Commission, nor any matter depending before them shall be thereby discontinued, but they shall proceed to Business when they do meet, as if no such Failure had happened: they shall appoint and administer an Oath of Office to their Clerk, be attended by the Sherif, or one of the Under Sherifs of the County, be empowered to administer all Oaths to witnesses or others necessary for the Discharge of their Office, to punish Contempts in the same Manner as the County Court, and enforce good Behaviour in their Presence; they shall have free Access to the County Surveyor’s Books, and may order the same to be laid before them at any time or place of their sitting.

In all Cases of Dispute, upon Claims for Settlement, the person who made the first actual Settlement, his or her Heirs or Assigns, shall have the Preference; and in all Disputes for the Right of Preemption on Entries made with the County Surveyor, the Person, his or her Heirs or Assigns, who made the first Entry.
The Clerk shall keep exact minutes of all the proceedings of the Commissioners, and enter the names of all the Persons to whom either Lands for Settlement, or the right of Pre-emption, as the Case is, shall be adjudged, with their respective Quantitys and Locations. Upon application of any Person claiming a right to any such Lands, and complaining that another pretends a Right in Opposition thereto, the said Clerk shall issue a Summons, stating the nature of the Plaintiff’s Claim, and calling on the Party opposing the same to appear at a time and place certain, therein to be named, and shew Cause why a Grant of the said Lands may not issue to the said plaintiff: the said Summons shall be served on the Party by the Sherif of the County, and such Service being return’d thereon, and the Party appearing, or failing to appear, the Commissioners may proceed to Trial, or for good Cause shewn, may refer such Trial to a further Day. The Clerk shall also have Power, at the Request of either Party, to issue Subpœnas for witnesses, to appear at the time and place of trial; which shall be had in a summary way, without pleadings in writing; and the Court in conducting the said Trial, in all matters of Evidence relative thereto, and in giving Judgement, shall govern themselves by such Rules and Principles of Law or Equity as are applicable to the Case, or wou’d be the Rule of Trial, of Evidence, or of Decision, were the same before the ordinary Courts of Law or Equity; save only so far as this Act shall otherwise have specially directed. Judgement, when rendered, shall be final, and shall give to the Party, in whose favour it is, a Title against all others who were Partys to the Trial; and if after such Judgement rendered, the Party against whom it is, shall enter the said Lands forcibly, or forcibly detain the same, it shall be lawful for the said Commissioners, or any one of them, or any Justice of the Peace for the County, to remove such Force, in like manner as if it were committed on Lands holden by Grant actually issued.
The said Commissioners shall deliver to every Person to whom they shall adjudge Lands for Settlement, a Certificate thereof under their Hands, and attested by their Clerk, mentioning the Quantity, and describing as near as may be, the particular Location; noting also therein the Quantity of adjacent Land to which such  Person shall have the Right of Pre-emption: and to every other Person to whom they shall adjudge the Right of Pre-emption to any Lands, they shall in like Manner deliver a Certificate specifying the Quantity and Location of such Land, with the Cause for Pre-emption; for every of which Certificates, the Party receiving the same shall pay down to the Commissioners the Sum of ten Shillings, besides a fee of two Shillings and six Pence to the Clerk; And the said Certificates shall entitle the Persons respectively receiving them to an Entry and Survey, or warrant for the said Lands in such way and on such Terms as herein before prescribed upon producing the same to the Surveyor of the County, or to the Register of the Land Office, or to the Treasurer, or County Court Clerk, as the Case may require. The said Commissioners shall transmit to the Register of the Land Office, under their Hands and attested by their Clerk, an exact List or Schedule, in alphabetical order, of all such Certificates by them granted, and a Duplicate, so signd and attested, to the County Surveyor, for their Information; and in order the more effectually to preserve to such Persons the priority and preferrence of Location, and the Benefit of Pre-emption, for and during the before mentioned Space of Months from and after the passing of this Act.
The said Commissioners for every Day they shall be actually employed in discharge of their Office shall be allowed the Sum ofShillings each; they shall be accountable for all the money they shall have received upon issueing Certificates as aforesaid, except the Fee to the Clerk, and shall settle a fair Account with the Treasurer; who is hereby empowered to pay them whatever Ballance may appear due to them thereon, and to receive from them any Ballance which shall be by them due to the Commonwealth.
The Clerk and Sherif shall receive, for their Services, the fees heretofore allowed by Law for the same Services in the County Court, to be paid by the Party, and collected in like manner as is directed in the ordinary Cases of the same nature; provided that the Clerk shall not be allowed any further or other fee for entering and issueing a Certificate than is herein before mentioned.
When the Register of the Land-Office shall make out a Grant or Patent to any Person or Persons for Lands due to him her or them in Virtue of this Act, He shall recite therein the Rights or Cause for which the same became due “according to an Act of General Assembly passed in the Year of our Lord one thousand seven hundred and seventy seven entitled an Act for adjusting  and setling the Titles of Claimers to unpatented Lands under the former Government” and if any Part thereof is due in Consideration of purchase money paid to the Commonwealth the same shall be distinguished. And whereas at the time of the late Change of Government many Caveats against Patents for Lands which had been entered in the Council Office were depending and undetermined, Be it enacted that all such Caveats, together with the Documents and Papers relating thereto, shall be removed into the Clerk’s Office of the General Court, there to be proceeded on, tryed and determined in the manner directed by Law for future Caveats.
